Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. Specifically, Applicant states that "in Ward '446, it is not disclosed to detect the docking object and the obstacle separately, and to determine whether an obstacle exists between the own marine vessel and the docking object." This is untrue as seen within Ward ‘446 Par. 0044 which states “returning for a moment to FIG. 1, the vessel 10 can also be provided with one or more sensors 72, 74, 76, and 78. Although one sensor is shown on each of the bow, stem, and port and starboard sides of the vessel 10, fewer or more sensors could be provided at each location. The sensors 72-78 are distance and directional sensors. For example, the sensors could be radars, sonars, cameras, lasers, Doppler direction finders, or other devices individually capable of determining both the direction and distance of an object 0 near the vessel 10, such as a dock, seawall, slip, large rock or tree, etc. Alternatively, separate sensors could be provided for sensing direction than are provided for sensing distance, or more than one type of distance/direction sensor can be provided at a single location on the vessel 10. The sensors 72-78 provide information regarding both a direction of the object with respect to the marine vessel 10 and a shortest distance between the object O and the vessel 10. The sensors 72-78 provide this distance and direction information to the control module 24, such as by way of the CAN bus or wireless connections, as described herein above.” 
Ward ‘446 teaches multiple sensors which may each separately detect a docking object or an obstacle between the docking object and the marine vessel.  
Because the Applicant fails to make any further arguments Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1, 3, 7, & 10 are rejected under 35 U.S.C. 102(a)(l) as being anticipated by Ward et al. (U.S Publication No. 2019/0361446).
Regarding claim 1, Ward teaches a docking support device of a marine vessel comprising: a LiDAR detecting a distance of a body which lies in the surroundings of an own marine vessel, with use of a laser, (Par. [0044], See “For example, the sensors could be radars, sonars, cameras, lasers” and Par. [0045], See “Note that the sensors should be placed at optimal positions on the vessel 10 in order that they are at the correct height to detect objects the vessel 10 is likely to encounter.”) a short range body detection sensor whose detectable distance of the body is shorter than a detectable distance of the LiDAR, () a docking object detector detecting a docking object, which is an object at which the own marine vessel is to dock, based on an output signal of the LiDAR, (Par. [0045], See “Once the vessel 10 comes within a particular distance of the object, Lidar, ultrasonic, Leddar, or sonar sensors may instead be used. Camera sensors may be used in combination with any of the sensors mentioned above in order to provide additional information to the control module 24.”) a docking object detector detecting a docking object, which is an object at which the own marine vessel is to dock, based on an output signal of the LiDAR, (Par. [0045], See “Regarding the sensors, 72, 74, 76, 78, note that different types of sensors may be used depending on the distance between the vessel 10 and the object 0.” and Par. [0046], See “In various situations, the vessel 10 may be approaching an object, such as a slip, dock, or sea wall.”) an obstacle detector detecting an obstacle in the surroundings of the own marine vessel, based on an output signal of the short range body detection sensor, (Par. [0045], See Camera sensors may be used in combination with any of the sensors mentioned above in order to provide additional information to the control module  and a docking determination calculator determining whether docking at the docking object is achievable or not, based on a detection result of the docking object and a detection result of the obstacle, and outputs a determination result (Par. [0046], See “In various situations, the vessel 10 may be approaching an object, such as a slip, dock, or sea wall. Often times, because of the precise control over translational and rotational movement of the vessel 10 provided in the joysticking mode, an operator will use the joysticking mode when approaching such objects in order to position the vessel 10 in a desired position with respect to the object without making contact with the object 0. Additionally, once the operator has achieved a desired position with respect to the object 0, the operator may place the vessel 10 in the station keeping mode, thereby causing the vessel 10 to maintain its position and heading while proximate the object 0. During such operations, it is desirable for the vessel 10 to respond precisely as requested by the operator, in order to avoid collisions with the object O that could damage the vessel 10 and/or disturb passengers on board.”) wherein the docking object detector detects a relative distance of the docking object to the own marine vessel, based on the output signal of the LiDAR, (Par. [0044], See “For example, the sensors could be radars, sonars, cameras, lasers, Doppler direction finders, or other devices individually capable of determining both the direction and distance of an object 0 near the vessel 10, such as a dock, seawall, slip, large rock or tree, etc.”) and the obstacle detector detects a relative distance of the obstacle to the own marine vessel, based on the output signal of the short range body detection sensor, (Par. [0044], See “For example, the sensors could be radars, sonars, cameras, lasers, Doppler direction finders, or other devices individually capable of determining both the direction and distance of an object 0 near the vessel 10, such as a dock, seawall, slip, large rock or tree, etc.”) and the docking determination calculator determines whether the obstacle is present or not between the own marine vessel and the docking object, based on the relative distance of the docking object and the relative distance of the obstacle; and determines that docking is not achievable, in a case where the obstacle is determined to be present, and determines that docking is achievable, in a case where the obstacle is determined not to be present (Par. [0046], See “In various situations, the vessel 10 may be approaching an object, such as a slip, dock, or sea wall. Often times, because of the precise control over translational and rotational movement of the vessel 10 provided in the joysticking mode, an operator will use the joysticking mode when approaching such objects in order to position the vessel 10 in a desired position with respect to the object without making contact with the object 0. Additionally, once the operator has achieved a desired position with respect to the object 0, the operator may place the vessel 10 in the station keeping mode, thereby causing the vessel 10 to maintain its position and heading while proximate the object 0. During such operations, it is desirable for the vessel 10 to respond precisely as requested by the operator, in order to avoid collisions with the object O that could damage the vessel 10 and/or disturb passengers on board.”).
Regarding claim 3, Ward teaches the docking support device of the marine vessel according to claim 1, wherein the docking object detector calculates a relative distance and a relative angle of the docking object to the own marine vessel, based on the output signal of the LiDAR and information on a body detection range of the LiDAR to the own marine vessel, (Par. [0044], See “For example, the sensors could be radars, sonars, cameras, lasers, Doppler direction finders, or other devices individually capable of determining both the direction and distance of an object 0 near the vessel 10, such as a dock, seawall, slip, large rock or tree, etc.” and Par. [0052], See “In one example, the control module 24 repeatedly determines the actual angle A between the vessel 10 and the object O based on the first distance Dl and the second distance D2, as described herein above.”) and the obstacle detector calculates a relative distance and a relative angle of the obstacle to the own marine vessel, based on the output signal of the short range body detection sensor and information on a body detection range of the short range body detection sensor to the own marine vessel, (Par. [0044], See “For example, the sensors could be radars, sonars, cameras, lasers, Doppler direction finders, or other devices individually capable of determining both the direction and distance of an object 0 near the vessel 10, such as a dock, seawall, slip, large rock or tree, etc.” and Par. [0052], See “In one example, the control module 24 repeatedly determines the actual angle  and the docking determination calculator determines whether the obstacle is present or not between the own marine vessel and the docking object, based on the relative distance and the relative angle of the docking object to the own marine vessel and the relative distance and the relative angle of the obstacle to the own marine vessel; and determines that docking is not achievable, in a case where the obstacle is determined to be present, and determines that docking is achievable, in a case where no obstacle is determined to be present (Par. [0046], See “In various situations, the vessel 10 may be approaching an object, such as a slip, dock, or sea wall. Often times, because of the precise control over translational and rotational movement of the vessel 10 provided in the joysticking mode, an operator will use the joysticking mode when approaching such objects in order to position the vessel 10 in a desired position with respect to the object without making contact with the object 0. Additionally, once the operator has achieved a desired position with respect to the object 0, the operator may place the vessel 10 in the station keeping mode, thereby causing the vessel 10 to maintain its position and heading while proximate the object 0. During such operations, it is desirable for the vessel 10 to respond precisely as requested by the operator, in order to avoid collisions with the object O that could damage the vessel 10 and/or disturb passengers on board.”).
Regarding claim 7, Ward teaches the docking support device of the marine vessel according to claim 1, wherein the docking determination calculator informs a user of a determination result on the achievability of docking, via an informing device. (Par. [0045], See “Note that the sensors should be placed at optimal positions on the vessel 10 in order that they are at the correct height to detect objects the vessel 10 is likely to encounter.” and Par. [0027], See “FIG. 2 is a simplified schematic representation of the joystick 30 which provides a manually operable input device which can be used to provide a signal that is representative of a desired movement, selected by an operator, of the vessel 10.”)
Regarding claim 10, Ward teaches the docking support device of the marine vessel according to claim 1, wherein the short range body detection sensor is a sonar sensor or a camera sensor, having function to detect a distance to a body. (Par. [0045], See “Once the vessel 10 comes within a particular 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (U.S Publication No. 2019/0361446; hereinafter referred to as 'Ward ('446) et al.') in view of Ward et al. (EP 3,214,821; hereinafter referred to as 'Ward ('821) et al.')
Regarding claim 5, Ward ('446) et al. teaches a docking support device of a marine vessel comprising: a LiDAR detecting a distance of a body which lies in the surroundings of an own marine vessel, with use of a laser, (Par. [0044], See “For example, the sensors could be radars, sonars, cameras, lasers” and Par. [0045], See “Note that the sensors should be placed at optimal positions on the vessel 10 in order that they are at the correct height to detect objects the vessel 10 is likely to encounter.”) a short range body detection sensor whose detectable distance of the body is shorter than a detectable distance of the LiDAR, () a docking object detector detecting a docking object, which is an object at which the own marine vessel is to dock, based on an output signal of the LiDAR, (Par. [0045], See “Once the vessel 10 comes within a particular distance of the object, Lidar, ultrasonic, Leddar, or sonar sensors may instead be used. Camera sensors may be used in combination with any of the sensors mentioned above in order to provide additional information to the control module 24.”) a docking object detector detecting a docking object, which is an object at which the own marine vessel is to dock, based on an output signal of the LiDAR, (Par. [0045], See “Regarding the sensors, 72, 74, 76, 78, note that different types of sensors may be used depending on the distance between the vessel 10 and the object 0.” and Par.  an obstacle detector detecting an obstacle in the surroundings of the own marine vessel, based on an output signal of the short range body detection sensor, (Par. [0045], See Camera sensors may be used in combination with any of the sensors mentioned above in order to provide additional information to the control module 24. Note also that the control module 24 may select one of a plurality of sensors (including radars, Lidars, Leddars, sonics, and cameras) with which to sense the shortest distance and the direction of the object with respect to the vessel 10 based on a previously saved actual distance that was measured between the object 0 and the vessel 10.”) and a docking determination calculator determining whether docking at the docking object is achievable or not, based on a detection result of the docking object and a detection result of the obstacle, and outputs a determination result (Par. [0046], See “In various situations, the vessel 10 may be approaching an object, such as a slip, dock, or sea wall. Often times, because of the precise control over translational and rotational movement of the vessel 10 provided in the joysticking mode, an operator will use the joysticking mode when approaching such objects in order to position the vessel 10 in a desired position with respect to the object without making contact with the object 0. Additionally, once the operator has achieved a desired position with respect to the object 0, the operator may place the vessel 10 in the station keeping mode, thereby causing the vessel 10 to maintain its position and heading while proximate the object 0. During such operations, it is desirable for the vessel 10 to respond precisely as requested by the operator, in order to avoid collisions with the object O that could damage the vessel 10 and/or disturb passengers on board.”) wherein the LiDARs, which are provided in plural, are arranged so that each of the LiDARs detects a body which exists in an angular range of the horizontal direction which is different from others in the surrounding area of the own marine vessel, (Par. [0044], See “Returning for a moment to FIG. 1, the vessel 10 can also be provided with one or more sensors 72, 74, 76, and 78. Although one sensor is shown on each of the bow, stem, and port and starboard sides of the vessel 10, fewer or more sensors could be provided at each location. The sensors 72-78 are distance and directional sensors.”) and the short range body detection sensors, which are provided in plural, are arranged so that each of the short range body detection sensors detects a body which exists in an angular range of the horizontal direction which is different from others in the surrounding area of the own marine vessel (Par. [0044], See “Returning for a moment to FIG. 1, the vessel 10 can also be provided with one or more sensors 72, 74, 76, and 78. Although one sensor is shown on each of the bow, stem, and port and starboard sides of the vessel 10, fewer or more sensors could be provided at each location. The sensors 72-78 are distance and directional sensors.”) but fails to teach, wherein the docking object detector calculates a coordinate of the docking object in a LiDAR coordinate system, which is a coordinate system to the LiDAR, based on the output signal of the LiDAR; and by applying rotation and parallel translation with use of predetermined parameters of coordinate conversion, converts the coordinate of the docking object in the LiDAR coordinate system into a coordinate of the docking object in a marine vessel coordinate system, which is a coordinate system to the own marine vessel, wherein the docking determination calculator, in the marine vessel coordinate system, connects coordinates of two docking objects, which are closely located each other, to calculate a boundary line of the docking objects; and, in the marine vessel coordinate system, determines that docking is not achievable in a case where the coordinate of the obstacle is present in a region between the boundary line and the own marine vessel, and determines that docking is achievable in a case where the coordinate of the obstacle is not present.
Ward (‘821) et al. makes up for the deficiencies in Ward (‘446) et al. Ward (‘821) et al. teaches wherein the docking object detector calculates a coordinate of the docking object in a LiDAR coordinate system, which is a coordinate system to the LiDAR, based on the output signal of the LiDAR; and by applying rotation and parallel translation with use of predetermined parameters of coordinate conversion, converts the coordinate of the docking object in the LiDAR coordinate system into a coordinate of the docking object in a marine vessel coordinate system, which is a coordinate system to the own marine vessel, (Par. [0016], See “One or more of the proximity sensors 34a-34d can be a LiDAR device.” and Par. [0042], See “The transform module 70 uses a coordinate transform algorithm to convert the relative position and bearing data from the proximity sensors 34a-34d into vessel framework error data the controller 18 can use to calculate the thrust commands. For example, using the polar-to- and the obstacle detector calculates a coordinate of the obstacle in a short range sensor coordinate system, which is a coordinate system to the short range body detection sensor, based on the output signal of the short range body detection sensor; and, by applying rotation and parallel translation with the use of predetermined parameters of coordinate conversion, converts the coordinate of the obstacle in the short range sensor coordinate system into a coordinate of the obstacle in the marine vessel coordinate system (Par. [0016], See “One or more of the proximity sensors 34a-34d can be a LiDAR device.” and Par. [0042], See “The transform module 70 uses a coordinate transform algorithm to convert the relative position and bearing data from the proximity sensors 34a-34d into vessel framework error data the controller 18 can use to calculate the thrust commands. For example, using the polar-to-Cartesian coordinate transform algorithm, the transform module 70 changes the relative position and bearing data from a distance and bearing with respect to a point of origin 0 on the object 36, 54 to an (x, y) value and bearing (the difference between angles 82 and 81).”) wherein the docking determination calculator, in the marine vessel coordinate system, connects coordinates of two docking objects, which are closely located each other, to calculate a boundary line of the docking objects; and, in the marine vessel coordinate system, determines that docking is not achievable in a case where the coordinate of the obstacle is present in a region between the boundary line and the own marine vessel, and determines that docking is achievable in a case where the coordinate of the obstacle is not present (See boundary lines of objects in Figs. 2 and 4).
Ward (‘446) et al. teaches the use of multiple sensors on a marine vessel in order to identify nearby object, but does not specifically teach converting coordinates of objects between multiple different coordinate systems or using the sensors to detect a boundary line for an object. Ward (‘821) et al. makes up for all of the deficiencies in Ward (‘446) et al. and the references are obvious to combine because they are both directed to marine vessel maneuvering and teach a need to use multiple sensors in order to determine all objects surrounding a marine vessel which must be all coordinated into one coordinate system in order . 
Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (U.S Publication No. 2019/0361446) in view of Tyers et al. (U.S Publication No. 2013/0297104).
Regarding claim 8, Ward et al. fails to teach all of the limitations of claim 8, however Tyers et al. teaches the docking support device of the marine vessel according to claim 1, further comprising an automatic docking controller performing automatic docking control which performs automatic steering of a marine vessel, in order to achieve the docking at the docking object, (Abstract, See “A programmable automatic docking system for a marine vessel, wherein the programmable automatic docking system includes a set of starboard side transducers and a set of port side transducers to detect and transmit real-time distance, position and velocity information of the marine vessel in relation to an external object, A programmable processor control unit receives the real-time distance, position and velocity information to control a set of propulsion elements to automatically control the marine vessels direct path of travel toward an external object and maintain the marine vessel at a pre-selected distance once the pre-selected distance is reached.”) wherein the automatic docking controller performs the automatic docking control, in a case where it is determined by the docking determination calculator that docking is achievable, and ceases the automatic docking control, in a case where it is determined by the docking determination calculator that docking is not achievable (Abstract, See “A programmable automatic docking system for a marine vessel, wherein the programmable automatic docking system includes a set of starboard side transducers and a set of port side transducers to detect and transmit real-time distance, position and velocity information of the marine vessel in relation to an external object, A programmable processor control unit receives the real-time distance, position and velocity information to control a set of propulsion elements to automatically control the marine vessels direct path of travel toward an external object and maintain the marine vessel at a pre-selected distance once the pre-selected distance is reached.”).
the docking support device of the marine vessel according to claim 8, further comprising a target docking point designation calculator accepting from a user designation to designate a target docking point at which docking is actually to be performed, from among docking objects which are detected by the docking object detector, (Par. [0035], See “In yet another embodiment of the programmable automatic docking system 10, the set of port side transducers 40P comprise a pair of distance sensing transducers 41P and 42P located on the port fore side of the marine vessel 60, and a pair of distance sensing transducers 44P and 45P located on the port aft side of the marine vessel 60, wherein each port side transducer 41P, 42P, 44P and 45P detects and transmits a set of distance and velocity information relating to the distance between the port side of the marine vessel 60 and an external object 70; in one embodiment, the external object 70, includes, but is not limited to a dock, another marine vessel, or other similar structure. Additionally, the lateral port side position transducer 43P establishes a lateral position from the port side of the marine vessel 60 in relation to a precise lateral reference point on the port external object 70.”) and the automatic docking controller performs, in the automatic docking control, automatic steering of the marine vessel, in order to achieve the docking at the target docking point (Par. [0053], See “Therefore, the marine vessel 60 will automatically proceed to the dock 70 and maintain a maximum velocity of two knots until the bow distance transducer 46 transmits a minimum distance of three feet between the dock 70 and the bow 69 of the marine vessel 60 to the programmable processor control unit 30. Once the bow 69 of the marine vessel is three feet from the dock 70, the programmable processor control unit 30 will engage the plurality of actuators 53 controlling the forward/reverse drive selector 62 to stop the marine vessel 60 three feet from the dock 70 and maintain this final position indefinitely while the programmable automatic docking system 10 is in operation.”).
Ward et al. teaches the use of multiple sensors on a marine vessel in order to identify a nearby dock and use this information to dock the marine vessel, but does not specifically teach autonomously docking the marine vehicle. Tyers et al. makes up for all of the deficiencies in Ward et al. and the references are obvious to combine because they are both directed to marine vessel maneuvering and teach a need to . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arteaga et al. (U.S Publication No. 2015/0256970) teaches a real-time location information system using multiple positioning technologies. 
Mayer et al. (International publication No. 2019/231464) teaches an apparatus and computer-implemented method for autonomous marine vessel docking. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:30am-6:30pm (EST) Monday-Thursdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M GARTRELLE/Examiner, Art Unit 3661 
3/16/2021

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661